PER CURIAM.
Appellant was charged and convicted of first degree murder and sentenced to life imprisonment. The victim, one Robert Story, was discovered by police dumped in a cemetery in Duval County with several gunshot wounds in his body, which also appeared to have been run over by a vehicle.
A review of the evidence adduced at the trial indicates that appellant and three friends, Richard Blake, Jessie Lee James and the murder victim, Robert Story, on the day of the crime embarked upon the commission of a series of armed robberies. First, they stole an automobile, then they robbed a downtown parking lot in Jacksonville. After dividing their “earnings” they robbed another parking lot and yet another establishment near the airport.
Having been encouraged by their ill-founded successes, the appellant and his associates decided to do an encore by robbing James’ brother-in-law, who was either a dealer in narcotics or in the numbers business. It appears from the record that the attempted robbery of the brother-in-law was foiled and appellant Prince blamed Story for the failure and told him that he was going to kill him because he had caused the robbery to fail.
*649Appellant has raised several questions on which he relies for reversal. However, our consideration of the brief filed herein by counsel for the respective parties and the record on appeal convinces us that no reversible error occurred at the trial of this cause. The proof produced at the trial showed that the jury verdict was fully supported by the evidence. Accordingly, the judgment reviewed herein is
Affirmed.
SPECTOR, Acting C. J., and BOYER and McCORD, JJ., concur.